ORDER

PER CURIAM.
Kenneth D. Bridges appeals the judgment entered upon his conviction by a jury of one count of assault in the first degree and one count of armed criminal action for which he was sentenced as a prior and persistent offender to concurrent terms of twenty years and five years, respectively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth *853the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).